TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 11, 2013



                                      NO. 03-13-00454-CR


                           Claude Windell Montgomery, Appellant

                                                 v.

                                  The State of Texas, Appellee




         APPEAL FROM 426TH DISTRICT COURT OF BELL COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
  DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PEMBERTON




THIS CAUSE came on to be heard on the written motion of the appellant to dismiss the appeal

and the same being considered, because it is the opinion of this Court that the same should be

granted: it is ORDERED, ADJUDGED and DECREED by the Court that the appellant be

allowed to withdraw his notice of appeal and that the appeal be dismissed; and it appearing that

the appellant is indigent and unable to pay costs, that no adjudication as to costs be made; and

that this decision be certified below for observance.